Appeal from a judgment of the Supreme Court at Special Term, entered April 23, 1979 in Chemung County, which dismissed the petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking to annul a determination in a disciplinary proceeding. The petitioner was charged with being involved in misconduct in the nature of joining in a melee and assaulting a corrections officer on July 9, 1978. As a result of such charges, disciplinary proceedings were held, and upon a finding of guilt, punishment was imposed. This proceeding, pursuant to CPLR article 78, was brought to review the determination and seeks to have the findings of guilt and the punishment imposed annulled and expunged from petitioner’s record. The respondent submitted documentary evidence upon the return and such evidence refutes the allegation of the petitioner as to an unconstitutional denial of due process in the conduct of the instant proceeding. (See Matter of Amato v Ward, 41 NY2d 469, 472-473; Matter of Hicks v Le Fevre, 59 AD2d 423.) As to the allegation that the procedure did not comply with a requirement of the regulations (7 NYCRR 253.3) allowing a choice of representatives at the hearing, it is sufficient to note that no objection was made by petitioner at the hearing (Matter of Hicks v Le Fevre, supra). Judgment affirmed, without costs. Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.